Name: Commission Regulation (EEC) No 4057 of 22 December 1987 amending Regulation (EEC) No 3556/87 laying down additional detailed rules for the application of the system of advance-fixing certificates in the case of certain cereal sector products exported in the form of pasta falling within heading No 19.03 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  trade policy;  America;  trade
 Date Published: nan

 Avis juridique important|31987R4057Commission Regulation (EEC) No 4057 of 22 December 1987 amending Regulation (EEC) No 3556/87 laying down additional detailed rules for the application of the system of advance-fixing certificates in the case of certain cereal sector products exported in the form of pasta falling within heading No 19.03 of the Common Customs Tariff Official Journal L 379 , 31/12/1987 P. 0031 - 0032 Finnish special edition: Chapter 3 Volume 25 P. 0223 Swedish special edition: Chapter 3 Volume 25 P. 0223 COMMISSION REGULATION (EEC) N ° 4057/87 of 22 December 1987 amending Regulation (EEC) N ° 3556/87 laying down additional detailed rules for the application of the system of advance-fixing certificates in the case of certain cereal sector products exported in the form of pasta falling within heading N ° 19.03 of the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987, on the tariff and statistical nomenclature and on the Common Customs Tariff(1) as amended by Regulation (EEC) N ° 3985/87(2), and in particular the second subparagraph of Article 15 (1) thereof, Having regard to Council Regulation (EEC) N ° 2727/75 of 29 October 1975 on the common organization of the market in cereals(3), as last amended by Regulation (EEC) N ° 3989/87(4), and in particular Articles 16 (6) and 24 thereof, Whereas Article 5 (2) of Council Regulation (EEC) N ° 3035/80(5), as last amended by Regulation (EEC) N ° 4055/87(6), stipulates that a system of fixing the refund in advance is to be applied in the case of cereal products used in the production of goods covered by that Regulation; Whereas Commission Regulation (EEC) N ° 3556/87(7) lays down additional detailed rules for the application of the system of advance-fixing certificates in the case of certain cereal sector products exported in the form of pasta falling within heading N ° 19.03 of the Common Customs Tariff; Whereas Regulation (EEC) N ° 2658/87 has established, as from 1 January 1988, a new combined nomenclature, which will meet the requirements both of the Common Customs Tariff and the external trade statistics of the Community and which will replace the N °menclature of the Convention of 15 December 1950; whereas therefore the corresponding tariff headings according to the combined nomenclature have to be indicated; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The title of Commission Regulation (EEC) N ° 3556/87 1.is replaced by the following: ' Commission Regulation (EEC) N ° 3556/87 of 26 N °vember 1987 laying down additional detailed rules for the application of the system of advance-fixing certificates in the case of certain cereal sector products exported in the form of pasta falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature.' 2.Article 1 of Regulation (EEC) N ° 3556/87 is replaced by the following: 'Article 1 When the arrangements for fixing the refund in advance for a cereal sector basic product exported in the form of pasta falling within subheadings 1902 11 00 and 1902 19 at the combined nomenclature are used: (a)section 12 of the application for the advance-fixing certificate and the certificate itself shall indicate only that the products fall within subheadings 1902 11 00 and 1902 19 of the combined nomenclature; (b)section 13 of the application for the advance-fixing certificate and of the certificate itself shall be completed 'United States of America' or 'other than United States of America'. The certificate shall carry an obligation to export as indicated.' 3.Article 2 is replaced by the following: 'Article 2 Applications for advance-fixing certificates for cereal sector basic products to be exported to the United States of America in the form of pasta falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature shall be delivered on the fifth working day following that on which the application was lodged, providing that no specific measures have been taken in the meantime.' 4.Article 3 is replaced by the following: 'Article 3 1. The competent authorities of the Member States shall notify the Commission every working day of: -the quantities of cereal sector basic products for which advance-fixing certificates were applied for on the previous working day for the purpose of export to the United States of America in the form of pasta falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature, -the quantities of pasta falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature for which the rate of the export refund granted on the previous working day for the cereals used in its production was fixed in advance, together with the date on which the declaration of export of the pasta to the United States of America was accepted by the relevant customs authorities. 2. The information specified in paragraph 1 shall, for the purposes of notification to the Commission, be broken down by subheading of the combined nomenclature and shall be sent to the following address: Commission of the European Communities, DG III/B/2, rue de la Loi, 200, B-1049 Brussels'. Article 2 This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the CommissionCOCKFIELDVice-President (1)OJ N ° L 256, 7. 9. 1987, p. 1. (2)OJ N ° L 376, 31. 12. 1987, p. 1. (3)OJ N ° L 281, 1. 11. 1975, p. 1. (4)OJ N ° L 377, 31. 12. 1987, p. 1. (5)OJ N ° L 323, 29. 11. 1980, p. 27. (6)See page 1 of this Official Journal. (7)OJ N ° L 337, 27. 11. 1987, p. 57.